Citation Nr: 1451158	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  12-27 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for bilateral hearing loss since February 9, 2012.


REPRESENTATION

Appellant (the Veteran) is represented by: Disabled American Veterans 


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty service from January 1944 to November 1947.  

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the RO in St. Petersburg, Florida.

In May 2013, the Board denied a rating in excess of 30 percent for bilateral hearing loss from December 17, 2011, to February 9, 2012, and denied a compensable rating for bilateral hearing loss prior to December 17, 2011.  The Board's decision with respect to those matters is final.  See 38 C.F.R. § 20.1100 (2014).  

The Board also remanded this issue in May 2013 (a rating in excess of 30 percent since February 9, 2012).  The Board again remanded this issue in October 2013 and May 2014.  It has since been returned to the Board for further appellate action.  

In adjudicating this appeal, the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The veteran, without good cause, failed to report for a scheduled VA examination that was necessary to evaluate his increased rating claim.


CONCLUSION OF LAW

The criteria for a disability rating higher than 30 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.655, 4.1, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has ordered extensive development in this matter, first to determine whether a February 9, 2012 audiometric evaluation included such detail as to allow a rating based on those results.  After two remands, the Board concluded that the evaluation did not include required readings at the 3000 Hertz range and did not include speech discrimination results that comply with Maryland CNC standards.  The Board concluded that, as explicitly stated on the report, these results were "NOT ADEQUATE FOR RATING PURPOSES."  Thus, for the period since February 9, 2012, there is no adequate evaluation of record by which a rating in excess of 30 percent can be established.  

The Board again remanded this issue in May 2014 to request a new examination.  The RO scheduled the examination and the Veteran was notified of the time and place to report for the examination.  According to VA records, he did not report for the scheduled examination.  The RO attempted to contact the Veteran by phone, but he did not answer.  The RO left a message requesting a return call.  The Veteran did not return the call.  The RO then sent the Veteran a letter notifying him that he had failed to report for the scheduled examination and that the consequences of such failure included the denial of his claim.  The Veteran was provided an additional 10 days to contact the RO and reschedule the examination.  To date, the Veteran has not contacted the RO.   

When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination, and a claimant, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance with 38 C.F.R. § 3.655(b) or (c) as appropriate.   Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc. 38 C.F.R. § 3.655(a).

When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).

As the issue on appeal was a "claim for increase," the appropriate disposition in this case is a denial of the claim.  

The Board cannot apply 38 C.F.R. § 3.655 if the record reflects that the Veteran had not been provided with notice of the regulation.  See Marsh v. West, 11 Vet. App. 468 (1998).  In this case, the Veteran was provided notice in an August 28, 2014 letter by the RO that his failure to report or to demonstrate good cause could result in the denial of his claim.  

The Board acknowledges that the burden is upon VA to demonstrate that notice was sent to the claimant's last address of record and that the claimant lacked adequate reason or good cause for failing to report for examination.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Although, in dicta, the United States Court of Appeals for Veterans' Claims (Veterans Court) also stated that in the normal course of events it was the burden of the veteran to keep the VA apprised of his whereabouts, and that, if he did not do so, there was no burden on the VA to turn up heaven and earth to find him before finding abandonment of a previously adjudicated benefit.  Id.  

Here, the RO has confirmed that the Veteran was properly notified of the VA examination.  Notably, the Veteran's address has not changed in VA records in over 10 years and is currently recorded as the same address to which the notices were sent.  In the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  Notification for VA purposes is a written notice sent to the claimant's last address of record.  See 38 C.F.R. § 3.1(q) (2014).  The presumption entails the sending of notices which are routinely sent, as in this case.  The presumption also entails the sending of notices to the address of record.  If the Veteran has moved, he has failed to keep VA informed of his whereabouts.  Indeed, the phone call was successfully completed to an answering device, and a message was left, which the Veteran did not return.  

The Veteran's representative has requested that the Board remand the case for a fourth time and reschedule the examination (see October 28, 2014 informal hearing).  The Board finds that additional efforts to schedule an examination would be futile.  The representative has provided no explanation for the Veteran's failure to report for the examination other than noting that he is elderly.  While the Board acknowledges that reporting for an examination may be difficult for some individuals, this does not explain the Veteran's failure to respond to VA inquiries of all kinds, including a phone message.  The representative has provided no assurance that the Veteran would attend a future examination or that they have even been in contact with the Veteran to determine his wishes. 

The veteran has an obligation to cooperate, when required, in the development of evidence pertaining to his claims.  The duty to assist is not always a one-way street, nor is it a blind alley.  Olson v. Principi, 3 Vet. App. 480, 483 (1992); Wood, 1 Vet. App. at 193.  

VA efforts to obtain a necessary examination of the veteran, in order to fully and fairly evaluate his claim, have been unsuccessful.  The evidence of record does not reflect any good cause or justification for his failure to report for VA medical examination.  Accordingly, his increased rating claim must be denied.  38 C.F.R. § 3.655.  

The Board finds that its discussion above is adequate to address VA duties to notify and assist.  As this appeal arises from a successful claim of entitlement to service connection for bilateral hearing loss, there is no additional notice required other than that necessary to establish service connection.  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  There has been no allegation of such error in this case.

VA has also provided adequate notice to the Veteran of the need for him to report for an examination to evaluate his current hearing loss, of his responsibility to report, and of the consequences for failure to report.  The RO has made all necessary attempts to assist the Veteran in providing the required evidence, including scheduling the examination and providing him a second opportunity to report for an examination after he failed to report for the first one.  There remains no question that can be resolved by a medical opinion without the Veteran's participation.  The question remaining is his current hearing acuity and speech recognition ability, and the current impairment in activities of daily life resulting from the service-connected hearing loss.  These require measurement and evaluation and cannot be determined based solely on review of the claims file.  Accordingly, the duty to assist has been met.  


ORDER

A disability rating in excess of 30 percent for bilateral hearing loss since February 9, 2012 is denied. 



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


